              In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS
                                         No. 20-139V
                                     Filed: May 24, 2021

* * * * * * * * *                     * *
                                     * *
KATELYN UGLIALORO                        *
on behalf of L.U., a minor,              *             UNPUBLISHED
                                         *
             Petitioner,                 *             Decision on Damages;
                                         *             Proffer; Concession;
                                         *             Fistula; Abscess;
v.                                       *             Measles-mumps-rubella-varicella
                                         *             (“MMRV”).
SECRETARY OF HEALTH                      *
AND HUMAN SERVICES,                      *
                                         *
             Respondent.                 *
* * * * * * * * * * * * *
James Moyles, Esq., Moyles Muzic Law, Lemoyne, PA, for petitioner.
Mary Holmes, Esq., US Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Roth, Special Master:

        On February 10, 2020, Katelyn Uglialoro (“petitioner”) filed a petition for compensation
under the National Vaccine Injury Compensation Program on behalf of L.U., her minor daughter.2
Petitioner alleges that L.U. received a measles-mumps-rubella-varicella (“MMRV”) vaccination
on March 25, 2019, and thereafter suffered from an infected sinus tract fistula/abscess on her left
thigh. See Petition at 1, ECF No. 1.


1 Although this Decision has been formally designated “unpublished,” it will nevertheless be posted on the
Court of Federal Claims’ website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347,
116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). This means the Decision will
be available to anyone with access to the internet. However, the parties may object to the Decision’s
inclusion of certain kinds of confidential information. Specifically, under Vaccine Rule 18(b), each party
has fourteen days within which to request redaction “of any information furnished by that party: (1) that is
a trade secret or commercial or financial in substance and is privileged or confidential; or (2) that includes
medical files or similar files, the disclosure of which would constitute a clearly unwarranted invasion of
privacy.” Vaccine Rule 18(b). Otherwise, the whole Decision will be available to the public. Id.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).


                                                      1
        On February 22, 2021, respondent filed a report pursuant to Vaccine Rule 4(c) conceding
that L.U.’s injury was more likely than not caused by the MMRV vaccination that she received on
March 25, 2019, and that petitioner is entitled to compensation in this case. Respondent’s Report
at 1, ECF No. 30.

      On February 25, 2021, I issued a ruling on entitlement finding that petitioner was entitled
to compensation. Ruling on Entitlement, ECF No. 33.

       Respondent filed a proffer on May 24, 2021, agreeing to issue the following payment:

           A lump sum of $168.97, representing past unreimbursable expenses, in the form
           of a check payable to petitioner, Katelyn Uglialoro.

           A lump sum of $911.41, representing compensation for satisfaction of the
           Commonwealth of Pennsylvania lien, in the form of a check jointly payable to
           petitioner and the Commonwealth of Pennsylvania Department of Human
           Services:
                     Commonwealth of Pennsylvania
                     Bureau of Program Integrity
                     Division of Third Party Liability
                     Recovery Section
                     P.O. Box 8486
                     Harrisburg, PA 17105-8486
                     ID #: 300 430 771
                     Attn: Bradley Hill

           Future annuity payments of $23,845.94 payable on February 20, 2033, $26,252.63
           payable on February 20, 2036, and $28,569.20 payable on February 20, 2039,
           representing pain and suffering, payable to the life insurance company from
           which the annuity will be purchased.

           These foregoing amounts represent compensation for all damages that would be
           available under § 300aa-15(a).

       Proffer, ECF No. 39.

        I adopt the respondent’s proffer attached hereto, and award compensation in the amount
and on the terms set forth therein. The clerk of the court is directed to enter judgment in accordance
with this decision. 3

       IT IS SO ORDERED.

                                               s/ Mindy Michaels Roth
                                               Mindy Michaels Roth
                                               Special Master

3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a notice
renouncing the right to seek review.
                                                  2
               IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                            OFFICE OF SPECIAL MASTERS
____________________________________
                                       )
KATELYN UGLIALORO                      )
on behalf of L.U., a minor,            )
                                       )
               Petitioner,             )
                                       )    No. 20-139V
       v.                              )    Special Master Roth
                                       )    ECF
SECRETARY OF HEALTH AND                )
HUMAN SERVICES,                        )
                                       )
               Respondent.             )
____________________________________)

            RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On February 22, 20121, respondent filed a Vaccine Rule 4(c) report concluding that L.U.

suffered an injury that is compensable under the National Childhood Vaccine Injury Act of 1986,

as amended, 42 U.S.C. §§300aa-10 to -34. Accordingly, on February 25, 2021, the Special

Master issued a Ruling on Entitlement, finding that petitioner was entitled to vaccine

compensation for L.U.’s injury. Respondent now proffers that petitioner receive an award as

follows:

II.    Items of Compensation and Form of the Award

       Based upon the evidence of record, respondent proffers, and the parties recommend, that

compensation be made through a lump sum and future annuity payments as described below, and

request that the Special Master's decision and the Court's judgment award the following:1




  1  Should L.U. die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future medical
expenses, future lost earnings, and future pain and suffering.
       A.      Past Unreimbursable Expenses

       Evidence supplied by petitioner documents her expenditure of past unreimbursable

expenses related to L.U.'s vaccine-related injury. Respondent proffers that petitioner should be

awarded past unreimbursable expenses in the amount of $168.97, in the form of a check payable

to petitioner. Petitioner agrees.

       B.      Medicaid Lien

       Respondent proffers that L.U. should be awarded funds to satisfy a Commonwealth of

Pennsylvania Medicaid lien in the amount of $911.41, which represents full satisfaction of any

right of subrogation, assignment, claim, lien, or cause of action the Commonwealth of

Pennsylvania may have against any individual as a result of any Medicaid payments that the

Commonwealth of Pennsylvania has made to or on behalf of L.U. from the date of her eligibility

for benefits through the date of judgment in this case as a result of her vaccine-related injury

suffered on or about March 25, 2019, under Title XIX of the Social Security Act.

Reimbursement of the Commonwealth of Pennsylvania lien shall be made through a lump sum

payment of $911.41, representing compensation for satisfaction of the Commonwealth of

Pennsylvania lien, payable jointly to petitioner and Commonwealth of Pennsylvania Department

of Human Services, and mailed to:

                                    Commonwealth of Pennsylvania
                                     Bureau of Program Integrity
                                    Division of Third Party Liability
                                           Recovery Section
                                             P.O. Box 8486
                                      Harrisburg, PA 17105-8486
                                           ID #: 300 430 771
                                           Attn: Bradley Hill



                                                   2
Petitioner agrees to endorse this payment to Commonwealth of Pennsylvania Department of

Human Services.

       C.      Pain and Suffering

       For pain and suffering, an amount sufficient to purchase an annuity contract,2 paid to the

life insurance company3 from which the annuity will be purchased,4 subject to the conditions

described below, that will provide payments to L.U. as set forth below:

   1. A certain lump sum of $23,845.94 payable on February 20, 2033.

   2. A certain lump sum of $26,252.63 payable on February 20, 2036.

   3. A certain lump sum of $28,569.20 payable on February 20, 2039.

Should L.U. predecease any of the certain lump sum payments set forth above, said payments

shall be made to her estate. Written notice to the Secretary of Health and Human Services and to

the Life Insurance Company shall be provided within twenty (20) days of L.U.’s death.




   2 In respondent’s discretion, respondent may purchase one or more annuity contracts from
one or more life insurance companies.
   3 The Life Insurance Company must have a minimum of $250,000,000 capital and surplus,

exclusive of any mandatory security valuation reserve. The Life Insurance Company must have
one of the following ratings from two of the following rating organizations:

               a. A.M. Best Company: A++, A+, A+g, A+p, A+r, or A+s;

               b. Moody's Investor Service Claims Paying Rating: Aa3, Aa2, Aa1, or Aaa;

               c. Standard and Poor's Corporation Insurer Claims -Paying Ability Rating: AA-, AA, AA+, or
               AAA;

               d. Fitch Credit Rating Company, Insurance Company Claims Paying Ability Rating: AA -, AA,
               AA+, or AAA.
   4 Petitioner authorizes the disclosure of certain documents filed by the petitioner in this case
consistent with the Privacy Act and the routine uses described in the National Vaccine Injury
Compensation Program System of Records, No. 09-15-0056.
                                                    3
These amounts represent all elements of compensation to which L.U. would be entitled under 42

U.S.C. § 300aa-15(a). Petitioner agrees. 5


II.       Summary of Recommended Payments Following Judgment

          A.   Past Unreimbursble Expenses:                                         $168.97

          B.   Medicaid lien:                                                       $911.41

          C.   An amount sufficient to purchase the annuity contract described
               above in section II. C.

                                                     Respectfully submitted,

                                                     BRIAN M. BOYNTON
                                                     Acting Assistant Attorney General

                                                     C. SALVATORE D’ALESSIO
                                                     Acting Director
                                                     Torts Branch, Civil Division

                                                     HEATHER L. PEARLMAN
                                                     Acting Deputy Director
                                                     Torts Branch, Civil Division

                                                     /s/Mary E. Holmes
                                                     MARY E. HOLMES
                                                     Trial Attorney
                                                     Torts Branch, Civil Division
                                                     U. S. Department of Justice
                                                     P.O. Box l46, Benjamin Franklin Station
                                                     Washington, D.C. 20044-0146
                                                     Direct dial: (202) 616-5022
                                                     Fax: (202) 616-4310


DATED: 5/24/2021




      5
     At the time payment is received, L.U. will be an adult, and thus guardianship is not
required.
                                                4
